PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Low et al.
Application No. 16/869,268
Filed: May 7, 2020
For: PSMA BINDING LIGAND-LINKER CONJUGATES AND METHODS FOR USING
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.102(c)(1), filed July 20, 2021, to make the 
above-identified application special based on applicant’s age as set forth in MPEP § 708.02, 
Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP § 708.02, Section II: Applicant’s Age must be accompanied by evidence showing that at least one of the applicants is 65 years of age, or more, such as a birth certificate or a statement by applicant.  No fee is required

The instant petition includes a statement from  registered practitioner Jennifer V. Blount declaring that  he/she is in possession of such evidence that shows that one of the joint inventors, is 65 years of age or older.   Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-7141.

All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.


/LASHAWN MARKS/
Paralegal Specialist, OPET